Case: 15-14109   Date Filed: 04/11/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14109
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:14-cv-23264-JAL



WILLIAM RAMIREZ,

                                                          Petitioner-Appellant,

                                  versus

FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 11, 2017)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-14109       Date Filed: 04/11/2017   Page: 2 of 3


       William Ramirez, a Florida prisoner, appeals the dismissal of his second

petition for a writ of habeas corpus. 28 U.S.C. § 2254. We affirm.

       Ramirez filed a petition for a writ of habeas corpus that challenged his

conviction and sentence in a Florida court for kidnapping with a weapon. The

district court denied Ramirez’s petition as untimely. After the district court denied

Ramirez’s motion for a certificate of appealability, on February 24, 2014, he filed a

motion in this Court to appeal the denial of his petition. See id. § 2253. We denied

that motion on November 9, 2015.

       On September 3, 2014, Ramirez filed a second petition for a writ of habeas

corpus, which the district court dismissed on August 24, 2015. The district court

ruled that it lacked jurisdiction to entertain a second petition while the judgment

denying his first petition was pending on appeal. Had the earlier judgment not been

pending on appeal, the district court stated, it “would [have] dismiss[ed] the

[second] Petition as second or successive.” Alternatively, the district court ruled

that “to the extent the [second] Petition can be viewed as a motion to amend the

original petition, . . . it is untimely.”

       The district court did not err by dismissing Ramirez’s second petition for a

writ of habeas corpus. Ramirez argues that the district court impermissibly

construed his second petition as being barred by the prohibition against successive

filings, see 28 U.S.C. § 2244(b)(3), but the district court did not dispose of

                                             2
               Case: 15-14109      Date Filed: 04/11/2017    Page: 3 of 3


Ramirez’s petition on that ground. The district court correctly ruled that it lacked

jurisdiction to consider Ramirez’s second petition while this Court was reviewing

the judgment denying Ramirez’s first petition. This Court and the district court

cannot entertain simultaneous challenges to the same conviction. See Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of

appeal is an event of jurisdictional significance—it confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.”); Shewchun v. United States, 797 F.2d 941, 942 (11th Cir.

1986) (“[T]he filing of a timely and sufficient notice of appeal acts to divest the

trial court of jurisdiction over the matters at issue in the appeal . . . .”). And had

Ramirez meant for his second petition to serve as a motion to amend, it was

untimely. A petitioner cannot amend his petition after the district court enters

judgment. See Jones v. United States, 304 F.3d 1035, 1043 n.16 (11th Cir. 2002)

(citing Fed. R. Civ. P. 15).

      We AFFIRM the dismissal of Ramirez’s second petition for a writ of

habeas corpus.




                                            3